                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             NO. 5:16-CR-00231-D



UNITED STATES OF AMERICA


                                                                     ORDER
                         V.




PIERRE ABRAHAM




      This matter comes before the Court on motion of the Defendant to seal D.E.

138 (Exhibits A-E to Defendant's Motion for Compassionate Release) in the above-

referenced case. For good cause shown, the Court GRANTS the Defendant's motion

to seal. D.E. is hereby ORDERED sealed until further order of the Court.

      It is further ORDERED that the Clerk of Court provide a filed copy of the

sealed filing to counsel for the Government and Defendant.



      This the .....Lb.._ day of 11/(~,-cJ... 2021.




                                                      i,;Honorable James C. Dever, III
                                                      United States District Judge




       Case 5:16-cr-00231-D Document 140 Filed 03/17/21 Page 1 of 1
